DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) in Fig. 3C not mentioned in the description: 210’.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.	The disclosure is objected to because of the following informality:  The term “tread ring section 110a” in paragraph [0028] should be replaced with the term -- contact patch 110a -- to be consistent with the remainder of the disclosure.  
Appropriate correction is required.
Claim Objections
3.	Applicant is advised that should claim 2 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

4.	Claim 15 is objected to because of the following informality:  The phrase “each comprise and outer surface” should be replaced with the phrase -- each comprise an outer surface -- to correct a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 3, 4, 6, 7, 9-13, 15, 17, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 3, the limitation “adjacent flexible spokes” renders the claim indefinite because it is unclear whether “adjacent flexible spokes” refers to the previously claimed “adjacent flexible spokes” set forth in claim 2 or if it refers to distinct adjacent flexible spokes as implied by the claim construction.
Regarding claim 6, the limitation “adjacent flexible spokes” renders the claim indefinite because it is unclear whether “adjacent flexible spokes” refers to the previously claimed “adjacent flexible spokes” set forth in claim 5 or if it refers to distinct adjacent flexible spokes as implied by the claim construction.
Regarding claim 7, the limitation “irregular triangular-shaped bump stops” renders the claim indefinite because it is unclear what triangular shapes are considered to be “irregular”.  The term “irregular” is not defined by the claim, the specification does not provide a standard for ascertaining what would be encompassed by this limitation, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 9, the limitation “adjacent flexible spokes” renders the claim indefinite because it is unclear whether “adjacent flexible spokes” refers to the previously claimed “adjacent flexible spokes” set forth in claim 8 or if it refers to distinct adjacent flexible spokes as implied by the claim construction.
Regarding claim 11, the second occurrence of the limitation “adjacent flexible spokes” renders the claim indefinite because it is unclear whether “adjacent flexible spokes” refers to the previously claimed “adjacent flexible spokes” set forth in claim 11 or if it refers to distinct adjacent flexible spokes as implied by the claim construction.
Regarding claim 13, the limitation “adjacent flexible spokes” renders the claim indefinite because it is unclear whether “adjacent flexible spokes” refers to the previously claimed “adjacent flexible spokes” set forth in claim 11 or if it refers to distinct adjacent flexible spokes as implied by the claim construction.
Regarding claim 15, the limitation “adjacent flexible spokes” renders the claim indefinite because it is unclear whether “adjacent flexible spokes” refers to the previously claimed “adjacent flexible spokes” set forth in claim 14 or if it refers to distinct adjacent flexible spokes as implied by the claim construction.
Regarding claim 17, the five occurrences of the limitation “adjacent flexible spokes” renders the claim indefinite because it is unclear whether each recitation refers to the same “adjacent flexible spokes” or if it refers to distinct adjacent flexible spokes as implied by the claim construction.
Regarding claim 18, the second occurrence of the limitation “adjacent flexible spokes” renders the claim indefinite because it is unclear whether “adjacent flexible spokes” refers to the previously claimed “adjacent flexible spokes” set forth in claim 18 or if it refers to distinct adjacent flexible spokes as implied by the claim construction.
Regarding claim 20, the seven occurrences of the limitation “adjacent flexible spokes” renders the claim indefinite because it is unclear whether each recitation refers to the same “adjacent flexible spokes” or if it refers to distinct adjacent flexible spokes as implied by the claim construction.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-4, 8-10, 14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haust (DE 324181 C).
	Regarding claims 1, 16 and 19, Haust discloses a non-pneumatic tire comprising: a wheel portion f; a tread ring portion h with a tread (unlabeled tread received by outer ring portion h as shown in Figs. 1 and 2); a plurality of flexible spokes a extending between and attached to the wheel portion and the tread ring portion (Fig. 1); and a plurality of bump stops c positioned between adjacent flexible spokes and extending between the wheel portion and the tread ring portion (Fig. 1), and wherein the plurality of bump stops is configured to limit deformation and strain of the plurality of flexible spokes (evident from Fig. 1 and paragraphs [0004-0005] of the English language machine translation).
	Regarding claims 2-4, 14, 17 and 20, Haust further discloses the bump stop comprising a plurality of tower bump stops c positioned between adjacent flexible spokes a and extending from the wheel portion f towards the tread ring portion h (Fig. 1), .wherein the plurality of tower bump stops each comprise an outer surface (unlabeled outer surfaces of c which are shown to abut spokes a in Fig. 1) configured for adjacent flexible spokes to contact during compression of the adjacent flexible spokes (Fig. 1; paragraphs [0004-0005] of the English language machine translation), and wherein the plurality of tower bump stops comprise a plurality of symmetrical tower bump stops c (Fig. 1).
	Regarding claims 8-10, 17 and 20, Haust further discloses the bump stop comprising a plurality of roof-top shaped bump stops c positioned between adjacent flexible spokes a and extending from the wheel portion f towards the tread ring portion h (Fig. 1; springs or bump stops c are considered to have a “roof-top” shape), wherein the plurality of roof-top shaped bump stops each comprise a pair of outer surfaces (unlabeled outer surfaces of c which are shown abutting spokes a in Fig. 1) configured for adjacent flexible spokes to contact during compression of the adjacent flexible spokes (Fig. 1; paragraphs [0004-0005] of the English language machine translation), and wherein the plurality of roof-top shaped bump stops comprise a plurality of symmetrical roof-top shaped bump stops (Fig. 1).

11.	Claims 1, 5-9, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregg (GB 1292928 A).
	Regarding claims 1, 16 and 19, Gregg discloses a non-pneumatic tire comprising: a wheel portion D; a tread ring portion C with a tread E (note Fig. 1); a plurality of flexible spokes G extending between and attached to the wheel portion and the tread ring portion (Fig. 3); and a plurality of bump stops F positioned between adjacent flexible spokes and extending between the wheel portion and the tread ring portion (Fig. 3), and wherein the plurality of bump stops is configured to limit deformation and strain of the plurality of flexible spokes (Fig. 3; lines 74-82 of page 1).
	Regarding claims 5-7, 17 and 20, Gregg further discloses the bump stop comprising a plurality of triangular-shaped bump stops F positioned between adjacent flexible spokes G and extending from the wheel portion D towards the tread ring portion C (Fig. 3; note bump stops F of Gregg are considered to be “irregular” triangular-shaped bump stops in a similar manner to Applicant’s bump stops 230 being considered to be “irregular” triangular-shaped despite not having three straight sides and three angles as would be expected of a “regular” triangular-shaped bump stop), wherein the plurality of triangular-shaped bump stops each comprise an outer surface configured for adjacent flexible spokes to contact during compression of the adjacent flexible spokes (Fig. 3; lines 74-82 of page 1), and wherein the plurality of triangular-shaped bump stops F comprise a plurality of irregular triangular-shaped bump stops F (Fig. 3).
	Regarding claims 8, 9, 17 and 20, Gregg further discloses the bump stop comprising a plurality of roof-top shaped bump stops F positioned between adjacent flexible spokes G and extending from the wheel portion D towards the tread ring portion C (Fig. 3; bump stops G are considered to have a “roof-top” shape), and wherein the plurality of roof-top shaped bump stops each comprise a pair of outer surfaces (unlabeled surfaces of G shown abutting a pair of adjacent spokes G in Fig. 3) configured for adjacent flexible spokes to contact during compression of the adjacent flexible spokes (Fig. 3; lines 74-82 of page 1).

12.	Claims 1, 2, 8, 11-14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 1,215,730).
	Regarding claims 1, 16 and 19, Smith discloses a non-pneumatic tire comprising: a wheel portion 10; a tread ring portion 6 with a tread 5 (Figs. 1, 2 and 5), a plurality of flexible spokes (each spoke being comprised of spring 17 and spring 18) extending between and attached to the wheel portion and the tread ring portion (Fig. 1); and a plurality of bump stops 25, 29 positioned between adjacent flexible spokes and extending between the wheel portion and the tread ring portion (Fig. 1 shows each radially aligned pair of bump stops 25, 29 being positioned between a circumferentially adjacent pair of spokes), and wherein the plurality of bump stops is configured to limit deformation and strain of the plurality of flexible spokes (Fig. 1; lines 26-30 of page 1 and lines 51-57 of page 2).
	Regarding claims 2, 11-14, 17 and 20, Smith further discloses the bump stop comprising a first set of tower bump stops 25 positioned between adjacent flexible spokes and extending from the wheel portion towards the tread ring portion (Fig. 1), and a second set of tower bump stops 29 positioned between adjacent flexible spokes and extending from the tread ring portion towards the wheel portion (Fig. 1), wherein each of the first set of tower bump stops comprise an outer surface (unlabeled radially outer surface of 25) and each of the second set of tower bump stops comprise an inner surface (unlabeled radially inner surface of 29), and wherein opposing outer surfaces and inner surfaces are configured to (i.e. capable of abutting as evident from lines 26-30 of page 1 and lines 51-57 of page 2, and Fig. 1) abut against each other and limit compression of adjacent flexible spokes.
 	Regarding claims 8, 17 and 20, Smith further discloses the bump stop comprising a plurality of roof-top shaped bump stops 25 positioned between adjacent flexible spokes and extending from the wheel portion towards the tread ring portion (Fig. 1; bump stops 25 are considered to have a “roof-top” shape).  

13.	Claims 1, 2 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlake (US 1,373,101).
	Regarding claims 1, 16 and 19, Schlake discloses a non-pneumatic tire comprising: a wheel portion 1; a tread ring portion 10 with a tread 11 (Figs. 1 and 2); a plurality of flexible spokes 6 extending between and attached to the wheel portion and the tread ring portion (Figs. 1-3); and a plurality of bump stops (adjusters 15 comprised of 16 and 17) positioned between adjacent flexible spokes and extending between the wheel portion and the tread ring portion (Figs. 1 and 2), and wherein the plurality of bump stops is configured to limit deformation and strain of the plurality of flexible spokes (Figs. 1 and 2; lines 46-66 of page 2).
	Regarding claims 2, 14, 15, 17, 18 and 20, Schlake further discloses the bump stop comprising a plurality of tower bump stops 15 positioned between adjacent flexible spokes and extending from the wheel portion towards the tread ring portion (Figs. 1 and 2), and wherein the plurality of tower bump stops each comprise an outer surface (radially outer surface of 15 at 17) configured to abut against the tread ring portion and limit compression of adjacent flexible spokes (Figs. 1 and 2; lines 46-66 of page 2).

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The other cited references each disclose a non-pneumatic tire comprising a bump stop positioned between a wheel portion and a tread ring portion, wherein the bump stop is configured to limit deformation and strain of a plurality of flexible spokes.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617